DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
Claims 3, 14-16, 20-21, have been amended. Claims 28-36 have been newly added and claims 4, 13, 19, and 27 have been newly canceled. 
Claims 3, 5-6, 9-12, 14-18, 20-26, 28-36 are currently pending.



Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 35 U.S.C. 120 or 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/625695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional does not provide support for CD105 enrichment, expanding a monolayer in a specific serum range or amount as claimed, configuration for intracoronary or intramyocardial administration or wherein the CDCs are not further manipulated to form secondary cardiospheres or are CD45- or include wherein a carrier is a Ca2+ -free solution or wherein the cells are combined with biocompatible material or synthetic graft or wherein biocompatible material is hyaluronan, alginate or fibrin.
Accordingly, claims 3, 5-6, 9-12, 14-18, 20, 28-36 are not entitled to the benefit of this prior application.

The disclosures of the prior-filed applications, PCT/US2005/040359 and 11/666685, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The PCT and Application ‘685 do not provide support for wherein the CD105 is present on about 97% or 99% of the CDCs, expanding a monolayer in a specific serum range as claimed, or configuration for intracoronary or intramyocardial administration or are CD45- or include wherein a carrier is a Ca2+ -free solution or wherein the cells are combined with biocompatible material or synthetic graft or wherein biocompatible material is hyaluronan, alginate or fibrin.
Accordingly, claims 3, 5-6, 9-12, 14-18, 20, 23, 28-36 are not entitled to the benefit of these prior applications.

Claims 21-22 have been examined with the effective filing date of the provisional (11/08/2004).
Claims 24-26 have been examined with the effective filing date of the PCT (11/08/2005).
Claims 3, 5-6, 9-12, 14-18, 20, 23, 28-36 have been examined with the effective filing date of the parent Application 13/412051 (03/05/2012).


Claim Interpretation
  In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product.
The term “cardiosphere” is interpreted as an aggregate of cardiac-derived cells.

In general, the phrase “cardiosphere-derived cells” (CDCs) is interpreted as any cell that has a cardiosphere as its origin and thus includes any cell that a cardiosphere can be differentiated into including cardiac progenitor cells and mature cardiac cells. Applicant has added additional limitations including wherein the CDCs are selected for CD105+ and CD45- and wherein the CDCs are produced by in vitro method steps. The expression of CD105 and CD45 are structural limitations for the CDCs and thus required. The method steps are given limited patentable weight as product by process limitations as described above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5-6, 9-12, 14-18, 20, 28-31, 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
	In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:

The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
Regarding claims 3  and 20: The claim is directed to a population of cells (cardiosphere-derived cells-CDCs) obtained by plating and expanding cardiospheres (CSPs) as an adherent monolayer culture on a solid surface of a culture vessel. A pharmaceutical carrier is included but not with any specificity that would affect the structure or function of the cells. A synthetic graft renders at least part of claim 20 patent eligible, but the biocompatible material is not recited without any specificity that would affect the structure or function of the cells outside of their natural counterparts.
The claims are directed to a composition, which is a statutory category of invention (Step 1: YES).
The claimed composition is considered a nature-based product as the cardiosphere-derived cells are naturally occurring cell types and the pharmaceutically acceptable carrier is undefined and as such the claimed composition is compared to its closest naturally occurring counterpart to determine if it is markedly different from said closest naturally occurring counterpart. The closest naturally occurring counterpart is a population of cardiac cells.
Thus, the claims are not considered markedly different than natural cardiac cell populations, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claims do not integrate the product into a practical application because the claim is to the product cardiac cells, per se, not a method of use. (Step 2A, Prong 2: NO).
The claims do not recite any elements in addition to judicial exception other than the carrier and since the carrier is undefined there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claims are patent ineligible.
Regarding claims 5-6, 9-12, 14-18: None of the features/limitations of claims 5-6, 9-12, 14-18 represent significant structural or physical differences between the claimed product and natural cardiac cells. Claims 5-6 require wherein the cells are enriched for CD105 and wherein CD105 is present on greater than 97% and 99% of the cells. 
Claims 5-6, 9-12, 14-18 also recite a judicial exception because CD105 enriched cells derived from a cardiosphere from cardiac tissue are not found to be markedly different from naturally occurring cells present in cardiac tissue, i.e., cells are a natural phenomenon. There is no evidence on the record that distinguishes the claimed CDCs that are enriched for CD105 from those CD105 positive cells naturally present in cardiac tissue. Haag et al (US 2010/0040587) teaches cardiac cells that are CD105 positive and CD45 negative isolated from a primary culture (page 1 para 11, page 2 para 29, para 32, page 4 para 75). Cells in primary cell cultures are well known to closely represent the in vivo state and generate more relevant data representing living systems and therefore the CD105 enriched cardiac cells of Haag that appear to be indistinguishable from Applicant’s claimed cells are also representative of cardiac cells found in vivo.
New claims 28-31, 34-35 also recite a judicial exception because there is no evidence on the record that these limitations change the structure or function of the cells from those found in nature. The addition of a synthetic graft only renders part of the claim patent eligible as the biocompatible material is also listed as an option and is insufficient on its own as it is undefined and does not necessarily change the structure or function of the cells.

Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 3, 5-6, 9-12, 14, 16-18, 28-30 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haag et al (US 2010/0040587-from IDS filed 07/02/2021).
Claim 3 is a product-by-process claim; claims 5-6, 9-12, 14, 16-18, 28-30 and 34 depend from said claim. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” in re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claims 3, 5-6, 9-12, 14, 16-18, 28-30, 34, Haag et al teach a cardiac derived cell that expresses CD105 and is negative for CD45 (page 2 para 34). These cells are suspended in PBS that lacks calcium (pharmaceutically acceptable carrier)(page 5 para 94, para 103, page 6 para 111). The cells are more than 95% CD105 positive (interpreted to be specific enough to include about 97% and greater than 100% CD105 positive cells)(page 4 para 76, page 7 claims 19, 23) and prepared for use as a pharmaceutical for therapy of cardiomyopathy (page 8 claims 25-26). The cells are formulated for intramyocardial administration (page 3 para 42).
Haag et al do not specifically teach wherein their cardiac derived cell is derived from a cardiosphere, however there is nothing on the record that distinguishes a CD105+, CD45- cell derived from cardiac tissue and a CD105+, CD45- cell derived from a cardiosphere. Therefore the CD105+, CD45- cardiac-derived cells of Haag are deemed to meet the limitations of the claimed cell composition. Haag et al teaches cardiac cells that are CD105+ CD45- isolated from a primary culture and are therapeutic as well (page 1 para 10, page 2 para 29, para 32). Cells in primary cell cultures are well known to closely represent the in vivo state and generate more relevant data representing living systems and therefore the CD105 positive CD45 negative cardiac cells of Haag appear to be indistinguishable from Applicant’s claimed cells.
Regarding claims 5-6, 9-12, 14, 16-18, 28-30, 34, these limitations are drawn to the process of producing the CDCs and are therefore not given patentable weight as there is no evidence that they affect the structure or function of the cells produced.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ cell composition differs, and if so to what extent, from the reference cell composition discussed in Haag. Accordingly, it has been established that the prior art cell composition, which (has the same property of providing therapeutic cardiac derived cells to cardiac tissue and is also positive for CD105 and negative for CD45), demonstrates a reasonable probability that it is either identical or sufficiently similar to the claimed cell composition that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Merely because a characteristic of a new cell composition is not disclosed in a reference does not make the known cell composition patentable. The new cell composition possesses inherent characteristics which might not be displayed in the tests used the reference. Clear evidence that the cell composition of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell composition, would advance prosecution.
Therefore Haag et al anticipate Applicant’s invention as claimed.

Claim(s) 21-23, 25-26 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Messina et al (Circulation Research published 10/2004-from IDS filed 06/04/2019).
Regarding claims 21-23, 25-26, Messina teach isolation of CDCs by digesting cardiac tissue, a culturing step with 10% serum (fetal calf serum) (page 912, paragraph 2 lines 5-12), culturing to form a layer of fibroblast-like (i.e. stroma-like cells) with small, phase-bright migrating cells, and harvesting the phase bright cells and triturating (i.e. disaggregating) to generate and isolate cardiospheres (page 912, Processing.. .section). Messina et al teach that when sub-culturing the disassociated cells from the spheres on a coated surface that the cells show a more flattened morphology and Figures 2b1 and 2b2 show a monolayer of cells (page 912-clonogenesis, page 914, Figure 2, b1 and b2) and can be used to produce new spheres or differentiated cells (not further manipulated to form secondary cardiospheres). Messina et al. teach that intravenous administration of such cardiac progenitors targets the damaged cardiac tissue (page 920, column 2) and thus the cells are suitable for (configured for) intravenous administration.
In addition, Messina teach that during the first week of culture, the last factor (which is thrombin) led to a 7-fold increase in number of spheres with respect to that obtained using the medium supplemented with the other factors, either alone or in combination (page 912, Results, last line of column 1 to 2nd line of column 2). This indicates that Messina did culture their cells without thrombin in the culture medium in order to make this comparison.
Therefore the teaching of Messina et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-6, 9-12, 14-18, 20, 28-31 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haag et al (US 2010/0040587-from IDS filed 07/02/2021).
Regarding claims 5-6, Haag teach wherein the cardiac cells are more than 95% CD105 positive (page 4 para 76, page 7 claims 19, 23). 
While this is interpreted to be specific enough to include about 97% and greater than 100% CD105 positive cells as described above, even if this were not the case and there was no anticipation, Haag’s teaching wherein the cardiac cells are more than 95% positive for CD105 would at least render obvious the values of about 97% and greater than 99% CD105 positive because the reference range encompasses the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Regarding claim 15, Haag teach wherein the cells are prepared for use as a pharmaceutical for therapy of cardiomyopathy (page 8 claims 25-26). The cells are formulated for intramyocardial administration (page 3 para 42) and are also used coating coronary stents (page 4 para 54). The coating of a coronary stent would produce a product that would require intracoronary administration. One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use intracoronary administration when administering the cells when coated on a coronary stent because Haag explicitly states that this is a suitable embodiment for the therapeutic use of the cells. 
Regarding claims 20 and 31, Haag teach wherein the cells are prepared for therapeutic use and include an option to coat coronary stents (synthetic graft (page 4 para 54). One of ordinary skill in the art would have been motivated to combine the cells with a pharmaceutically acceptable carrier and synthetic graft material to combine with the cells of Haag because Haag specifically suggest that their cells can be coated on a stent for therapeutic use and the carrier would be needed to apply the cells as a coating.
Regarding claims 34-35 (and claims 3, 5-6, 9-12, 14, 16-18, 28-30 and 34) , Haag teaches the use of PBS without calcium to combine with their cells for various uses (pharmaceutically acceptable carrier)(page 5 para 94, para 103, page 6 para 111). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use this solution as a pharmaceutical carrier for the cells because Haag also suggests that the cells are intended to be used for therapeutic purposes and to coat a device such as a stent which would require that the cells be suspended in some kind of carrier suitable for therapeutic use.
Therefore the teaching of Haag et al renders obvious Applicant’s invention as claimed.


Claim 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messina et al (Circulation Research published 10/2004-from IDS filed 06/04/2019) as applied to claims 21-23, 25-26 and further in view of Piper et al (Journal of Molecular and Cellular Cardiology 1988-from IDS filed 06/04/2019).

Regarding claim 24, Messina et al. does not expressly teach serum concentrations of 20%.
Piper et al teach methods of culturing cardiomyocytes with serum-free medium and serum-containing medium. Methods using serum-free medium resulted in the number of cells remaining attached constantly decreasing during the first 9 days in serum-free culture. In the presence of 20% FCS (fetal calf serum), attached cardiomyocytes spread extensively after day 3, both on FCS and on laminin coated dishes (page 833 column 1).
One of ordinary skill in the art would have been motivated to use 20% serum containing medium in the method of Messina et al because Piper et al teach that this type of culture medium allows attached cardiomyocytes to spread extensively after day 3, both on FCS and on laminin coated dishes (page 833 column 1). One of ordinary skill in the art would have had a reasonable expectation of success because Piper et al demonstrate that 20% serum culture medium is used successfully with cardiomyocytes.
With regard to the concentrations of serum in the culture medium composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teachings of Messina et al and Piper et al render obvious Applicant's invention as claimed.

Claims 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haag et al (US 2010/0040587-from IDS filed 07/02/2021) as applied to claims 3, 5-6, 9-12, 14-18, 20, 28-31 and 34-35 above, and further in view of Marban et al (US 2008/0267921-from IDS filed 06/01/2019).
Regarding claim 33, Haag teach the claimed invention as described above, but do not specifically teach wherein the cells are further genetically modified.
Marban ‘921 teach methods of treating damaged or diseased hearts of mammals by administering cardiac cells obtained from a cardiosphere (page 1 para 6) and wherein the cells are further genetically modified in order to enhance their therapeutic effect (page 3 para 33).
One of ordinary skill in the art would have been motivated to further include wherein the cardiac cells of Haag are genetically modified prior to use as a therapeutic composition because Marban ‘921 teach that this is a beneficial modification to make to cardiac cells intended to repair damaged heart tissue. One of ordinary skill in the art would have had a reasonable expectation of success because both Haag and Marban ‘921 are drawn to administering cardiac cells for the treatment of damaged heart tissue.
Therefore the combined teachings of Haag et al and Marban et al render obvious Applicant’s invention as claimed.

Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haag et al (US 2010/0040587-from IDS filed 07/02/2021) as applied to claims 3, 5-6, 9-12, 14-18, 20, 28-31 and 34-35 above, and further in view of Michal (US 2006/0233850-newly cited).
Regarding claims 32 and 36, Haag do not specifically teach wherein the cells are combined with a biocompatible material such as hyaluronan, alginate or fibrin.
Michal teach bioscaffoldings formed of hydrogels for administration to an infarcted region of the heart. The hydrogel components may be hyaluronan, alginate or fibrin and may be formed on a device such as a stent (abstract, page 2 para 11, para 16). The bioscaffoldings are beneficially co-injected with cells, such as cardiac progenitor cells (page 12 para 75).
One of ordinary skill in the art would have been motivated to include the hydrogel bioscaffoldings of Michal with the cells of Haag because Michal teach that these hydrogel compositions are useful for the treatment of damaged heart tissue and can be combined with cardiac progenitor cells. One of ordinary skill in the art would have used hydrogel components such as hyaluronan, alginate and/or fibrin as the hydrogel components because Michal teach that these are suitable for their hydrogel biooscaffoldings. One of ordinary skill in the art would have and a reasonable expectation of success because both Michal and Haag are administering compositions for the treatment of damaged heart tissue and both are drawn to the use of stents that have been coated with therapeutic components.
Therefore the combined teachings of Haag et al and Michal render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5-6, 9-12, 14-18, 20, 23, 28-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-69 of copending Application No. 13/412051 (reference application) in view of  Haag et al (US 2010/0040587-from IDS filed 07/02/2021), Marban et al (US 2008/0267921-from IDS filed 06/01/2019) and Michal (US 2006/0233850-newly cited).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference Application also recite CDCs that are a population of cells obtained by plating and expanding cardiospheres as an adherent monolayer culture on a solid surface of a culture vessel and wherein the CDCs are not further manipulated to form secondary cardiospheres and wherein the CDCs are enriched for CD105 at greater than 90%, are allogeneic or autologous, disaggregated before plating, include the same serum type and concentrations, and culture conditions including lacking thrombin.
The limitations of wherein the cells are CD45-, include a carrier, the genetic modification of the cells and the addition of biocompatible material of hyaluronan, alginate and fibrin are not taught by the copending claims but these limitations are known to be beneficial in the art of administering cardiac cells for repair of damaged heart tissue as taught by Haag et al, Marban ‘921 and Michal and thus the person of ordinary skill in the art would have been motivated to include them in the claims of the reference application.
Haag et al teach a cardiac derived cell that expresses CD105 and is negative for CD45 (page 2 para 34). These cells are suspended in PBS that lacks calcium (pharmaceutically acceptable carrier)(page 5 para 94, para 103, page 6 para 111). The cells are more than 95% CD105 positive (interpreted to be specific enough to include about 97% and greater than 100% CD105 positive cells)(page 4 para 76, page 7 claims 19, 23) and prepared for use as a pharmaceutical for therapy of cardiomyopathy (page 8 claims 25-26). The cells are formulated for intramyocardial administration (page 3 para 42).
Marban ‘921 teach methods of treating damaged or diseased hearts of mammals by administering cardiac cells obtained from a cardiosphere (page 1 para 6) and wherein the cells are further genetically modified in order to enhance their therapeutic effect (page 3 para 33).
Michal teach bioscaffoldings formed of hydrogels for administration to an infarcted region of the heart. The hydrogel components may be hyaluronan, alginate or fibrin and may be formed on a device such as a stent (abstract, page 2 para 11, para 16). The bioscaffoldings are beneficially co-injected with cells, such as cardiac progenitor cells (page 12 para 75).
Therefore the combined teachings of the claims of the reference application, Haag et al, Marban et al and Michal render obvious the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant argues that their amendments to the claims adding a pharmaceutical carrier, such as Ca2+-free solution and a biocompatible material or a synthetic graft render the claims patent eligible because the cells are not found in these combinations in nature.
This is only found partially persuasive. The addition of a pharmaceutical carrier or a biocompatible material are too generic to impart a difference to the claimed cells and  as such these claims are still deemed to include a judicial exception. A Ca2+-free solution might be able to overcome the 101 rejection provided there is evidence that this solution changes the cells such that they have a function or structure not found in nature. The specific biocompatible materials (hyaluronan, alginate and fibrin), the genetic modification and the synthetic scaffold are deemed to form embodiments that render the cell composition patent eligible.
Applicant argues that Messina requires thrombin in their method and that the current claims require the exclusion of thrombin from the culture of the CDCs.
This is not found persuasive. First, Messina specifically states that during the first week of culture, the last factor (which is thrombin) led to a 7-fold increase in number of spheres with respect to that obtained using the medium supplemented with the other factors, either alone or in combination (page 912, Results, last line of column 1 to 2nd line of column 2). This indicates that Messina did culture their cells without thrombin in the culture medium in order to make this comparison.
Second, the claims do not require that a prior art reference specifically exclude thrombin from their culture of the cells, but that there be an option wherein thrombin is not present in the culture. It is not necessary for the prior art to explicitly teach excluding thrombin for anticipation and obviousness to be present.
Applicant requests that the Double Patenting Rejections be held in abeyance.
This is not held persuasive. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications.  See MPEP 822.01
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence fails to outweigh the evidence that the claims are not patentable.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632